Citation Nr: 0712591	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-32 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an increased rating for residuals of a 
fracture, acetabulum,           right hip, with postoperative 
scar and foreign body in acetabulum and traumatic arthritis, 
currently evaluated as 20 percent disabling.

2.	Entitlement to an increased rating for traumatic 
arthritis, lumbosacral spine,   with loss of range of motion, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1950 to 
March 1959.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Jackson, 
Mississippi.

An August 2004 RO decision also awarded an increased rating 
for the veteran's service-connected right hip disability from 
the previous amount of 10 percent,              to the 20 
percent level.  Since he did not indicate that he was 
satisfied with this decision, nor did this determination 
award the highest schedular rating possible,   the claim for 
a still higher rating remains for consideration.  See AB v. 
Brown,              6 Vet. App. 35, 39 (1993). 


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice of the 
evidence required   to substantiate the claims on appeal, and 
apprised of the procedures for obtaining that supporting 
evidence and information.  Moreover, VA has fulfilled its 
duty to assist him in obtaining the supporting evidence.

2.	The veteran's healed fracture of the acetabulum, right 
hip, is manifested by            no worse than malunion of 
the femur and the hip joint, with a moderate level of    knee 
and/or hip disability.  He also does not demonstrate any 
compensable residuals of a post-operative scar in the area of 
the surgical repair of his hip fracture            during 
service.

3.	Since September 23, 2002, the veteran has continued to 
experience at most, moderate limitation of motion of the 
lumbar spine.  There is no higher available schedular rating 
under the post-September 26, 2003 criteria for limitation of 
motion, involving application of the General Rating Formula.  

4.	However, the report of the veteran's March 2005 VA 
examination establishes that he had radiation of pain from 
his lower back throughout the right lower extremity, with 
weakness of dorsiflexion on the right ankle and the right 
great toe and diminished sensation in the distribution of the 
L-5 nerve root on the right side.


CONCLUSIONS OF LAW

1.	The criteria are not met for a higher rating than 20 
percent for residuals of a fracture, acetabulum, right hip, 
with postoperative scar and foreign body in acetabulum and 
traumatic arthritis.  38 U.S.C.A. §§ 1155, 5103A, 5107(b)        
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7,        4.10, 4.40, 4.45, 4.59; 4.71a, 
Diagnostic Codes (DCs) 5251-5255;                          
and 4.118, DCs 7801-7805 (2006).

2.	The criteria are not met for a higher rating than 20 
percent for traumatic arthritis, lumbosacral spine, with loss 
of range of motion, to the extent based upon orthopedic 
manifestations.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R.             §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59,                
4.71a, DCs 5010 and 5292 (as in effect prior to September 26, 
2003),                      and 5237 (since September 26, 
2003).

3.	But the criteria are met for a separate 10 percent rating 
for neurological impairment in the distribution of the L5 
nerve root due to lumbar disc involvement pertaining to the 
veteran's underlying low back disability, as of March 14, 
2005.   38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 
and 4.124a, DC 8521 (2006). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.
Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 
While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In view of the above criteria that warrants the issuance of 
content-specific      VCAA notice to a claimant pertaining to 
the benefit he intends to establish, the RO has appropriately 
informed the veteran of the significance of the VCAA's duty 
to notify and assist to his present claims.  Through issuance 
of several relevant notice letters, the August 2004 statement 
of the case (SOC) and subsequent supplemental SOC (SSOC), 
each of the elements for satisfactory notice as set forth 
under          the Pelegrini II decision have effectively 
been met. 

In this instance, the initial September 2003 notice letter 
sent to the veteran preliminarily explained to him the 
general requirements upon which to set forth      a valid 
claim for an increased disability rating -- i.e., that which 
demonstrated that the service-connected conditions at issue 
increased in severity.  The August 2004 SOC and July 2005 
SSOC also included citation to the various provisions under   
the rating schedule that applied to evaluation of the 
disabilities at issue.               This correspondence also 
set forth an explanation as to the mutual responsibility 
between VA and the veteran himself to obtain further evidence 
relevant to the disposition of his claims -- including that 
VA would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records, and 
other Federal records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  Enclosed was a copy of VA Form 21-
4142 (medical authorization and release form) upon which he 
could identify further sources of evidence from private 
treatment sources.  Moreover, the RO has also since sent to 
him         January 2004 and February 2005 letters which 
contained substantially similar  notice information.  Hence, 
the information set forth through the above sources   was 
sufficiently detailed that it satisfied the first three 
elements specified under    the Pelegrini II decision for 
comprehensive notice.

Additionally, the February 2005 letter included language 
requesting that if the veteran had any further evidence in 
his possession that pertained to his appeal,          to 
please send this to the RO; he was further notified that if 
he had any other evidence or information which he believed 
would support his claims, to notify         that agency.  So 
the fourth and final element of VCAA notice was likewise 
met.   

The relevant notice documents in this instance, admittedly, 
did not provide comprehensive notice to the extent required 
in Dingess/Hartman as to the requirements for a higher rating 
for the veteran's service-connected disabilities.  However, 
this information was nonetheless provided to him through 
other notice documents of record.  As mentioned, the RO's 
September 2003 correspondence informed him that he needed to 
establish a worsening of the symptoms of his service-
connected disabilities to obtain a higher rating under the 
provisions of the rating schedule.  Moreover, the SOC and 
subsequent SSOC provided a more         in-depth discussion 
of the applicable diagnostic codes that directly warranted 
consideration in evaluating his disabilities, and the 
remaining evidence that was required to meet the criteria for 
a higher rating under those provisions.  So these documents 
effectively satisfied the requirement for notice concerning 
the disability rating element of his claims.  See 
Dingess/Hartman,19 Vet. App. at 491 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  ...To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.").

And inasmuch as the veteran was not provided notice of the 
type of evidence necessary to establish a downstream 
effective date for the disabilities on appeal,    this was 
nonprejudicial.  See Bernard, 4 Vet. App. at 394 (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction (AOJ, i.e., RO), the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is in part because the Board is granting a 
separate                10 percent rating for neurological 
impairment associated with the veteran's              low 
back disability, as of the date this was first shown on a 
March 2005 VA examination report -- and any failure to 
provide complete notice information          on this issue 
would not have any substantial prejudicial effect, to the 
extent this        10 percent rating is being awarded.  And 
notwithstanding that he is not receiving a higher rating for 
his right hip disorder, or an greater overall level of 
compensation for his low back disorder, because the Board 
will conclude below that the preponderance of the evidence is 
against this portion of his claims, any question as to the 
appropriate effective date to be assigned is therefore 
rendered moot.

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claims, including having obtained his        VA outpatient 
and hospitalization records, and records from various private 
treatment providers.  The RO has also arranged for him to 
undergo numerous          VA examinations in connection with 
the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran himself has submitted             
several personal statements, and lay statements from other 
individuals.                       He declined the 
opportunity to testify at a hearing in support of the claims.                  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Law, Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21.  In assessing the degree of disability of a service-
connected condition,               the disorder and reports 
of rating examinations are to be viewed in relation to the 
whole history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.



A.	Right Hip Disability

The veteran's service-connected right hip disorder is 
currently evaluated at                the 20-percent level, 
in accordance with 38 C.F.R. §4.71a, Diagnostic Code 5255 for 
impairment of the femur.  This rating under DC 5255 
contemplates the malunion of the femur with the hip joint, 
creating a moderate level of knee and/or hip disability.  
Inasmuch as the underlying service-connected disability of 
the right hip also consists of a postoperative scar and 
foreign body (an orthopedic staple device for treatment 
purposes) in the acetabulum, following surgery in service to 
correct a previous right hip fracture, there is no additional 
disability rating that has been assigned thus far based on 
the scarring, or on the existence of a foreign body or other 
manifestation.  

When considering at first the specific criteria upon which 
his condition is presently rated, DC 5255 provides that for 
malunion of the femur, a slight level of knee or  hip 
disability warrants a 10 percent rating; a moderate 
disability, a 20 percent rating; and a marked disability, a 
30 percent rating.  A fracture of the surgical neck of         
the femur, with a false joint, corresponds to a 60 percent 
rating.  Fracture of the shaft or anatomical neck with 
nonunion, without loose motion, and if weightbearing is 
preserved with the aid of a brace also warrants a 60 percent 
rating; whereas a fracture of this type with nonunion, with 
loose motion (spiral or oblique fracture) warrants an 80 
percent rating.

Since the veteran filed his claim for increase for his right 
hip disability in June 2003, the primary depiction of the 
extent of this condition has been obtained through     VA 
examination.  The initial examination was in September 2003, 
and it indicated that the veteran reported having had 
increased difficulty with household tasks     over the past 
year, and overall limited mobility.  He then presented on the 
examination date in a wheelchair secondary to severe 
shortness of breath,                 on oxygen, related to 
having undergone continuing treatment for his lung cancer.  
He demonstrated great difficulty in getting out of his 
wheelchair secondary                   to his shortness of 
breath and weakness, and was unable to stand long for 
examination; however, on passive range of motion testing he 
demonstrated            90 degrees of extension (while it is 
was not made completely clear on the examination report, it 
appears that the examiner intended to refer to hip 
"flexion"), 20 degrees of abduction, and 10 degrees of 
adduction.  Rotation of the hip             did produce some 
pain with full limits of rotation.  He had 20 degrees of 
external rotation and 20 degrees of internal rotation.  The 
determination of repetitive motion was difficult to ascertain 
secondary to the veteran's condition at that time.            
During acute exacerbations, the veteran would have further 
decreased range of motion, and increased fatigability.  The 
report of an x-ray evaluation showed an orthopedic staple-
type device in the right hip, although otherwise there were 
no definite fractures or dislocations seen, and the right hip 
joint space appeared to be well-maintained.  A diagnosis was 
provided in pertinent part of residuals of a fracture of the 
right hip.

On re-examination in March 2005, however, there appeared to 
have been some diminishment in the overall level of 
symptomatology shown.  He was capable of ambulating across 
the examination room without cane or crutch, and with no 
significant limp, including any hip limp.  On objective 
evaluation, the veteran's    leg lengths were equal.  The 
examiner could rotate the hip freely without        muscle 
spasm.  He had range of motion of 125 degrees flexion, 0 
degrees extension with pain at the extremes of motion, 30 
degrees internal rotation, 45 degrees              external 
rotation, 35 degrees abduction with pain at extremes of 
motion, and            30 degrees adduction with pain at 
extremes of motion.  His Trendelenburg sign   was negative.  
He had slight tenderness in the mid-part of the right 
buttock,            but nowhere else around the right hip.  
Repetitive motion of the lumbar spine        and right hip 
did not change his range or symptoms.  

A hip x-ray conducted at that time demonstrating both oblique 
views of his pelvis revealed that the right hip had normal 
articular cartilage with no osteophyte formation.  No loose 
bodies were noted.  There was a wire staple which was used to 
fix the posterior wall of the acetabulum, that had no 
function now.  The diagnosis rendered was that of a healed 
fracture, right posterior wall acetabulum.  



In considering the most accurate evaluation of the veteran's 
right hip disorder         in view of the above, it is of 
initial significance for rating purposes that the evidence 
clearly confirms he has a healed fracture, and the remaining 
basis on which to assess his disability is that of any 
continuing residuals.  So in accordance with DC 5255, the 
criteria remaining that could potentially result in a higher 
rating, is that for malunion of the femur and the hip joint, 
manifested to a marked level of severity involving the knee 
or hip joint, which corresponds to a 30 percent rating.         
Reviewing the September 2003 VA examination, the veteran 
admittedly then had substantially limited range of motion, 
shown by significant loss of degrees of range of motion over 
flexion (again, though the report appeared to erroneously 
state "extension" over "flexion," the loss of such a level 
of mobility would clearly also detrimentally impact flexion), 
and over abduction and adduction.  His condition  also would 
worsen to some extent during acute exacerbations.  Of 
essential importance though, is that the VA examiner 
attributed much of the veteran's      joint immobility and 
discomfort to his ongoing treatment at that time for             
lung cancer, concerning which as of approximately two-years 
ago (based on the most recent outpatient clinical reports of 
record) he was status-post chemotherapy and radiation 
treatment, and his condition was observed to be holding 
stable.           As the result, the course of treatment he 
was undergoing at that time limited respiratory capacity and 
otherwise inhibited his overall functionality, although            
in areas other than the specific joint under consideration.    

Hence, a substantial component of the symptomatology of the 
veteran's hip disorder then shown can be attributed to causes 
other than service-connected disability, including his 
treatment for the nonservice-connected condition of lung 
cancer.           See e.g., Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (where it is not possible  to separate the 
effects of a service-connected disability from any 
nonservice-connected conditions by competent opinion, all 
symptoms must be attributed               to the service-
connected disability).  See, too, Howell v. Nicholson, 19 
Vet. App. 535, 540 (2006).  The September 2003 examination 
report in and of itself does not definitively indicate the 
relative level of impairment that was the result of a hip 
disorder as opposed to treatment at that time for lung 
cancer.  A review of the remaining relevant evidence, 
inclusive of the March 2005 examination report, however, does 
appear to show some improvement and is thus helpful in 
establishing a comprehensive level of disability.  See again, 
38 C.F.R. § 4.2 ("It is the responsibility of the rating 
specialist to interpret reports of examination in the light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability 
present.").  See also, Ardison v. Brown, 6 Vet. App. 405, 
407 (1994); Schafrath,           1 Vet. App. at 594.  The 
most definitive portrayal of his service-connected right hip 
condition, as indicated, showed a significant degree of joint 
mobility retained,           and that did not decrease on 
repetitive motion testing, or when accounting for     other 
manifestations of functional loss such as pain, weakness and 
fatigue.               See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  Additionally, in 
conjunction with the above findings concerning mobility of 
the right hip, there is no indication from the competent 
evidence of related symptomatology at either knee joint -- 
another factor for evaluation purposes  under DC 5255.  
Accordingly, a higher disability rating based on the 
provisions of DC 5255 for impairment of the femur is not 
warranted.

The consideration of any alternative applicable diagnostic 
codes also would not support an increased rating in this 
instance, since the veteran is not objectively shown to have 
a flail joint at the hip (DC 5254), or compensable limitation 
of motion of the thigh (DCs 5251 and 5252).  There is 
likewise no indication of any disability involving, or 
comparable to, ankylosis of the right hip, which would 
otherwise correspond to a higher evaluation under DC 5250.  
See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992),             (both 
indicating that ankylosis is complete immobility of the 
affected joint in a  fixed position, either favorable or 
unfavorable).     

It also warrants observation that concerning the post-
operative scar that is included as a component of the 
service-connected residuals of a fractured acetabulum, 
following a surgical repair for this condition in service, 
there is no indication at this point of compensable 
symptomatology shown.  The September 2003 examiner on this 
manifestation clarified that the surgical scar to the right 
side of the hip was asymptomatic without any chronic skin 
changes, having been affixed to the underlying tissue, or 
motor or sensory effects on motion of the right leg.                  
As a result, there is no substantiation for a compensable 
rating under the relevant criteria for the evaluation of 
scars, i.e., DC 7802 (scars other than head, face or neck 
rated based on surface area), DCs 7803-7804 (superficial 
scars rated on instability, or presence of pain on 
examination), or DC 7805 (scars rated on limitation of 
function).  See 38 C.F.R. § 4.118 (2006).

B.	Low Back Disability

The RO thus far has evaluated the veteran's service-connected 
low back disability in accordance with 38 C.F.R. § 4.71a, DC 
5010-5292, for traumatic arthritis that is rated based upon 
the presence of limitation of motion.  The veteran filed a 
claim  for increase pertaining to this condition that was 
received at the RO on     September 2, 2003.  

Considering the relevant rating criteria pertaining to 
limitation of motion of the spine, effective September 26, 
2003, VA revised the section of the rating schedule 
that addresses disabilities of the spine.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, 
DCs 5235 to 5243.  

Generally, when a law or regulation changes during the 
pendency of a claim,      VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, 
VA must determine whether applying the new provision to 
claims that were pending when it took effect would produce 
genuinely retroactive effects.  If so, VA ordinarily should 
not apply the new provision to the claim -- however, if 
there are no resulting retroactive effects, VA ordinarily 
must apply the new provision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  The former 
criteria, on the other hand, if more favorable, may be 
applied without any such limitations.

Under the old version of the rating criteria for 
musculoskeletal disabilities of        the spine, DC 5292 
provided that a 10 percent rating was warranted for 
slight limitation of motion of the lumbar spine; a 20 percent 
rating required moderate limitation of motion; and a maximum 
40 percent rating required       severe limitation of motion.  
See 38 C.F.R. § 4.71a, DC 5292.   
Also, DC 5295 for lumbosacral strain provided for a 10 
percent rating for lumbosacral strain with characteristic 
pain on motion.  A 20 percent rating was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, with unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
lumbosacral strain that included listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with        osteoarthritic changes, or 
narrowing or irregularity of joint spaces, or                  
with some of these characteristics with abnormal mobility on 
forced motion.         38 C.F.R. § 4.71a, DC 5295.

Following the September 2003 revision in rating criteria, the 
new diagnostic code that pertained to the evaluation of 
lumbosacral strain was included at DC 5237, and that 
disability is to be rated in accordance with the General 
Rating Formula for Diseases and Injuries of the Spine, which 
became effective in September 26, 2003.

The general rating criteria for the spine are:

        Unfavorable ankylosis of the entire spine 
......................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ................50 
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine......................................40 
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine 
...............................................30 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees           but not greater than 60 
degrees; or, forward flexion of the cervical          
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the 
cervical spine not greater than 170  degrees; or, 
muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis......................................................................20 
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10     

38 C.F.R. § 4.71a (2006).

1.	Orthopedic Impairment

For purposes of determining whether any higher rating is 
available for the veteran's low back disability in accordance 
with limitation of motion or other orthopedic manifestation, 
consideration should be afforded to the relevant rating 
criteria for    all applicable time periods.  The criteria 
for application includes the newly revised criteria, 
effective September 26, 2003, as well as the criteria 
previously in effect from September 22, 2002 up until 
September 26, 2003 -- given that the latter criteria may be 
applied prospectively to evidence that was included in the 
record after the most recent September 2003 regulatory 
revision, if warranting a more favorable outcome under the 
circumstances.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

The preliminary source of competent findings in regard to the 
nature and extent of his low back disorder, is that of the 
September 2003 orthopedic examination,             for which 
the accompanying report states an examination date apparently 
on September 26, 2003 (or at most, no more than one-day 
preceding that date) that   will effectively permit 
application of the criteria before, and since the most recent 
September 2003 change in rating criteria.  In this report, it 
was observed that             the veteran presented with 
substantial difficulty in his level of mobility due to 
shortness of breath and weakness (as previously mentioned 
concerning the prior claim for increase for a hip disorder).  
The examiner indicated that much of the veteran's weakness 
and debilitation was due to his treatment for lung cancer at    
that time.  With the ability for limited standing on 
examination, the veteran had range of motion of the lumbar 
spine of 0 degrees of extension, 30 degrees of flexion, 20 
degrees of lateral flexion bilaterally, and 10 degrees of 
rotation bilaterally.  There was scoliosis to the left.  Most 
of the pain was in the lower back itself.  X-rays did show 
degenerative changes throughout the entirety of his         
lumbar spine.  The veteran had not been hospitalized or put 
at bed rest over the    last year for this condition.  He 
required a four-pronged cane to ambulate for balance, 
although this was since he had undergone cancer treatment.  

These findings in and of themselves while indicating a 
substantially limited degree of mobility in the lower back 
region for that time period, once again refer to a 
contemporaneous course of treatment in 2003 for lung cancer 
that was a clear contributing factor to his overall 
functionality, and also due to a treatment modality for a 
non-serviceconnected medical condition.  See Mittleider, 11 
Vet. App. at 182.  
Thus, while the September 2003 examination results by 
themselves show a measurement of forward flexion to 30 
degrees, which under the newly revised General Rating Formula 
would correspond to a rating of 40 percent for limitation of 
motion, there is some indication that this specific finding 
was to a significant extent due to causes other than service-
connected disability.  And the entire clinical history of 
record for evaluation for a low back disorder, as discussed 
below, tends to indicate that when examined for this 
condition following cessation of extensive treatment for lung 
cancer, at least the orthopedic component of his disorder by 
itself was not so severe in degree.  See 38 C.F.R. § 4.2.  

The veteran's subsequent examination in March 2005 
established his report as to having had low back pain over 
the past three years, that was more severe than       his 
right hip pain, and infrequently radiated from his back to 
his right ankle.           In the area of the low back, the 
veteran had a level pelvis.  He had moderate         left 
lumbar, right thoracic scoliosis which caused his right hip 
to stand out prominently.  Range of motion in the lumbar 
spine was flexion to 65 degrees, extension to 20 degrees with 
pain, right and left lateral bending each to 15 degrees, and 
right and left rotation each to 10 degrees.  The only 
movement which caused significant pain was extension.  There 
was no tenderness in the lumbar area.  Straight leg raising 
was painless to 90 degrees in both lower extremities.              
The examiner indicated that he could detect objective 
evidence of weakness, incoordination and fatigability on 
range of motion testing, but was unable to estimate the range 
of motion, amount of pain or functional capacity during a     
flare-up without resort to pure speculation. 

Having reviewed these examination findings as a whole, and 
particularly the demonstrated improvement in the veteran's 
condition, the veteran does not appear to have limitation of 
motion primarily due to service-connected disability that 
would merit the next higher 40 percent evaluation under the 
most recently revised criteria, i.e., where forward flexion 
is limited to 30 degrees.  See 38 C.F.R. § 4.71a, DC 5237 
(evaluated in accordance with a general rating formula).  To 
the extent that the March 2005 VA examiner further indicated 
that there was probably some additional functional loss from 
weakness, flare-ups and similar bases, he was unable to 
estimate this without resort to speculation.  However, since 
forward flexion was retained to 65 degrees without any 
observable pain on motion, well in excess of what would be 
required to support a higher rating, and factoring in the 
absence of pain on motion, the objective findings already of 
record are a sufficient to evaluate the claim without further 
examination to determine the effect of functional loss  from 
factors other than pain on motion (per the DeLuca v. Brown 
decision).  
Also, the provisions of the former criteria (in effect prior 
to September 26, 2003) that permit a 40 percent rating for 
severe limitation of motion would not merit an increased 
rating based on the relevant findings obtained.  This is in 
light of                the guidelines for the full range of 
motion for the thoracolumbar spine as indicated in 38 C.F.R. 
§ 4.71a, Plate V -- which itself is included with the newly 
revised criteria (effective September 26, 2003), but 
nonetheless provides some objective guidance as to the 
general parameters for motion of the lumbar spine.                         
See 38 C.F.R. § 4.71a, Plate V (indicating that normal motion 
consists of flexion to 30 degrees; extension to 90 degrees; 
lateral flexion (either direction) to 30 degrees, and 
rotation (either direction) to 30 degrees).  



There is likewise no evidence of symptoms that under the 
previous criteria,             at DC 5295, would constitute a 
severe lumbosacral strain, including listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation     of forward bending in the standing 
position, and/or narrowing or irregularity of  joint spaces.

As the veteran is shown to have a condition which consists of 
lumbar disc disease, demonstrated in conjunction with the 
March 2005 VA examination on an x-ray of the lumbosacral 
spine, there is a potential likelihood that the condition of 
intervertebral disc syndrome (IVDS) may be determined to 
exist, even though there is an absence of a corresponding 
diagnosis up to this point.  Of note, however, neither this 
examination report, nor the preceding September 2003 
examination documented symptoms that would reasonably be 
described as incapacitating episodes of IVDS -- one basis 
upon which IVDS may be evaluated for the period from 
September 23, 2002 up until September 26, 2003, and the 
primary foundation from September 26, 2003 since (with the 
availability nonetheless of an alternative rating under the 
general formula for disorders of the spine).  See 38 C.F.R. § 
4.71a, DC 5293 (as in effect as of September 23, 2002, and 
then renumbered as DC 5243, effective September 26, 2003).

This aside, there still remains for application the component 
under the first revision to the IVDS criteria, of the 
combined evaluation of orthopedic and neurological 
disabilities.  See 38 C.F.R. § 4.71a, DC 5293 (2003).  In 
this instance, the veteran does have compensable neurological 
symptoms that are associated with his back disorder.  Since a 
confirmed diagnosis of IVDS has not yet been obtained, 
though,   a similar evaluation of his distinct orthopedic and 
neurological disorders has been conducted, as discussed 
further below, which results in essentially the same result 
of increased overall compensation, though based upon separate 
orthopedic and neurological disorders, rather than a single 
diagnosed condition such as IVDS.

So based upon the above, the criteria for a higher rating 
than 20 percent based upon  only the orthopedic 
manifestations of the veteran's service-connected low back 
disability have not been met.

2.	Neurological Impairment

In the report of the March 2005 VA examination, the veteran 
was observed to    have had several neurological 
manifestations of his underlying low back disorder, which 
presents a tenable basis for a separate compensable rating 
for impairment of this type.  The veteran then complained 
that his back pain at times radiated to his right ankle.  It 
was indicated that he had weakness of dorsiflexion on the 
right ankle and the right great toe.  He also demonstrated 
diminished sensation in the distribution of the L-5 nerve 
root on the right side.  On range of motion testing of the 
lumbar areas (and the right hip), it was noted that he 
complained of some numbness in the right foot when his hip 
approached 90 degrees of flexion.  

Given these objective signs and symptoms, there is sufficient 
evidence of a  separate identifiable neurological condition, 
having as its underlying cause            the veteran's low 
back disability, and consistent with the recent finding of      
lumbar disc involvement.  Even though there is no definitive 
medical diagnosis     of a neurological disability, there is 
an adequate depiction of symptoms in the distribution of the 
L-5 nerve root, right side, that when resolving all 
reasonable doubt in the veteran's favor (in accordance with 
38 U.S.C.A. § 5107(b)), a separate rating for a neurological 
condition should apply.  And although an affected            
nerve group has not been identified, an appropriate 
Diagnostic Code would be     DC 8721 for neuralgia of the 
External popliteal nerve (common peroneal), involving motion 
of the foot and toes, and for which a 10 percent rating 
should be assigned for disability analogous to mild 
incomplete paralysis of that specific nerve.  
Of note, there is no indication of a condition best 
approximating moderate incomplete paralysis under DC 8721 and 
its corresponding criteria; and the utilization of DC 8721, 
in comparison to other available diagnostic codes for       
nerve groups of the lower extremities, is amongst those DCs 
that provide the highest available rating of 10 percent for 
slight impairment.

Hence, a separate 10 percent rating is warranted for 
neurological impairment associated with the veteran's low 
back disability, effective from March 14, 2005, the date of 
his medical examination that identified this condition.  

C.	Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected right hip or 
low back disabilities have caused him marked interference 
with employment, meaning above and beyond that contemplated 
by his current schedular rating.  In this regard, generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the several 
grades of disability.  See 38 C.F.R. § 4.1.  Nor has these 
either of these conditions necessitated frequent periods of 
hospitalization -- particularly when considering that there 
is no indication thus far that he has required inpatient 
treatment for them, rather than treatment entirely on an 
outpatient basis.  Neither condition is otherwise shown to 
have rendered impracticable the application of the regular 
schedular standards.  In the absence of the evidence of such 
factors, the Board is not        required to remand this case 
to the RO for the procedural actions outlined in              
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For these reasons and bases, the Board is denying the claims 
for increased ratings for a right hip disorder, and for a low 
back disability to the extent involving limitation of motion, 
but is granting a separate 10 percent rating for neurological 
impairment due to the back disability.  With regard to those 
components of the veteran's claims for higher ratings for 
which the preponderance of the evidence disfavors an increase 
in service-connected compensation, the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown,                         9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

The claim for a rating higher than 20 percent for residuals 
of a fracture, acetabulum,           right hip, with 
postoperative scar and foreign body in acetabulum and 
traumatic arthritis, is denied.

The claim for a rating higher than 20 percent for traumatic 
arthritis, lumbosacral spine, to the extent based upon 
orthopedic manifestations, is also denied.

However, a separate 10 percent rating for neurological 
impairment in the distribution of the L5 nerve root due to 
lumbar disc involvement pertaining to the veteran's 
underlying low back disability is granted, effective from 
March 14, 2005.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


